DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 8-11, 13 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vovan (U.S. 2008/0277397).  Vovan teaches a package, shown in figure 8, for a food product or the like (paragraph [0027]) comprising a cup 12 (or embodiment in figure 8) having a rim 130 located in a first reference plane, a base (figures 6 and 11), and at least one sidewall (extending upwardly from the base, between the base and 130)), wherein the at least one sidewall extends from the rim to the base (figures 6 and 11), wherein the rim 130 defines a periphery of the cup (figure 8) and wherein the base and the at least one sidewall define a compartment (lower cavity in figure 11), a tray 121, wherein the tray is secured within an upper half of the compartment of the cup (figure 6), wherein the tray is comprised of .

Regarding claim 2, a perimeter of the base of the cup is identical to a perimeter of the rim of the cup in shape (see embodiment in figure 22), wherein the perimeter of the rim of the cup is greater than the perimeter of the base of the cup (figures 11, 13), wherein perimeters of cross-sections of the at least one sidewall of the cup taken parallel to the first reference plane are identical in shape to the perimeter of the rim of the cup and the perimeter of the base of the cup (see embodiment in figure 22), and wherein the perimeters of the cross-sections of the at least one sidewall of the cup decrease from the rim of the cup to the base of the cup (figures 11, 13).

Regarding claim 3, a perimeter of the base of the tray is identical to a perimeter of the rim of the tray in shape (see embodiment in figure 22), wherein the perimeter of the rim of the tray is greater than the perimeter of the base of the tray (figures 11, 13), wherein perimeters of cross-sections of the at least one sidewall of the tray taken parallel to the second reference plane are identical in shape to the rim of the tray and to the base of the tray, and wherein the perimeters of the cross-sections of the at least one sidewall of the tray decrease from the rim of the tray to the base of the tray (figures 11 and 13).



Regarding claim 6, a plant-based food product is contained within the compartment of the cup below the tray (paragraph [0027]).

Regarding claim 8, a seasoning, a first dressing, a cheese product, salt, and a juice product, are contained within the tray (paragraph [0027]).

Regarding claim 9, at least one fruit product is contained within the tray (paragraph [0027]; “juice”).

Regarding claim 10, Vovan teaches a package 10 for a food product (paragraph [0027])or the like comprising a cup 12 having a rim 130 located in a first reference plane, a base (figures 11, 13), and at least one sidewall (extending between the base and 130), wherein the at least one sidewall extends from the rim to the base, wherein the rim 130 defines a periphery of the cup and wherein the base and the at least one sidewall define a compartment (lower compartment of 12), a tray 121 having a rim at 126 located in a second reference plane, a base (at lead lines 122, 124), at least one sidewall (figure 13), and a plurality of dividing walls (adjacent facing walls of compartments of 121), wherein the at least one sidewall of the tray extends from the rim of the tray to the base of the tray (figures 11, 13), wherein the rim 126 of the tray defines a periphery of the tray, wherein the plurality of dividing walls, the at least one sidewall of the tray, and the base of the tray define a plurality of compartments (two 

Regarding claim 11, the perimeter of the base of the tray is greater than a perimeter of a cross-section of the at least one sidewall of the cup parallel to the first reference frame and at a position at least halfway up from the base of the cup to the rim of the cup such that when the tray is placed in the cup, the tray is blocked from entering at least a lower half of the compartment of the cup (figures 11, 13).

Regarding claim 13, Vovan teaches a process for utilizing a packaging for a food product to provide a variety of flavor options of which a user may choose from to create, comprising the steps of providing a package for a food product (paragraph [0027]), wherein the package contains in isolation a plant-based food product, a first dressing, a cheese product, salt, and a juice product (paragraph [0027]), removing the first dressing, the cheese product, the salt, and the juice product from the package (paragraph [0040]), performing at least one of the following addition steps: a) adding the dressing, the cheese product, the salt, and the juice product to the plant-based food product in the package to create a first flavor, (ketchup, salt and French fries are combined) or b) adding the cheese product, the salt, and the juice product to the plant- based food product in the package to create a second flavor and mixing the plant-based food product in the package with the additions from the addition step to form a mixture (French fries are mixed with ketchup).

Regarding claim 16, the package for a food product further contains in isolation a seasoning, wherein the process further comprises a step of removing the seasoning from the package and an 

Regarding claim 17, an additional addition step of adding the cheese product, the salt, the juice product, and the seasoning to the plant-based food product in the package to create yet another flavor (paragraph [0027] discloses multiple ingredients which may be combined).

Regarding claim 18, or a food product further includes in isolation a second dressing, wherein the process further comprises an additional addition step of adding the second dressing and the cheese product to the plant-based food product in the package to create yet another flavor (paragraph [0027] discloses multiple ingredients which may be combined).

Regarding claim 19, comprising an additional addition step of adding the second dressing, the cheese product, the salt, and the juice product to the plant-based food product to create yet another flavor (paragraph [0027] discloses multiple ingredients which may be combined).

Regarding claim 20, the package for a food product further includes in isolation a fruit food product, wherein the process further comprises a step of removing the fruit food product from the package and an additional addition step of adding the fruit food product and the cheese product to the plant-based food product in the package to create yet another flavor (paragraph [0027] discloses multiple ingredients which may be combined).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Vovan (U.S. 2008/0277397) in view of Rhyu et al. (U.S. 2016/0318690).  Vovan discloses the claimed invention except for the second seal.  Rhyu et al. teaches that it is known to provide a tray with a second seal (see element 30).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the container of  Vovan with a second seal, as taught by Rhyu et al., in order to seal the contents of the tray  to ensure freshness, and allow the contents of the tray to remain sealed after removal from the cup.

Claims 7, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Vovan (U.S. 2008/0277397) in view of Nguyen (U.S. 2014/0272044).  Regarding claims 7 and 14, Vovan discloses the claimed invention except for the broth in a package.  Nguyen teaches that it is known to provide a container with broth in a package (see element 115; figure 1B).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the .

Regarding claim 15, Vovan discloses the claimed invention except for the step of warming the contents.  Nguyen teaches that it is known to heat contents within the container (see paragraph [0022]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the container of  Vovan with step of heating the contents, as taught by Nguyen, in order to serve food at a desired temperature.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Vovan (U.S. 2008/0277397) in view of Croner (U.S. 3,743,520).  Vovan discloses the claimed invention except for the indicia.  Croner teaches that it is known to provide a container with indicia on the compartments of the container (see figures 1-4).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the container of  Vovan with indicia, as taught by Croner, in order to indicate the contents of the compartments to the user.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art is cited for the tray.
THIS ACTION IS NON-FINAL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538. The examiner can normally be reached Monday through Friday 7: 00 a.m. to 3:00 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKI M ELOSHWAY/Examiner, Art Unit 3736